15‐942 
     United States v. Compton 

 1

 2                                   In the
 3             United States Court of Appeals
 4                        For the Second Circuit
 5                               ________ 
 6                                     
 7                          AUGUST TERM, 2015 
 8                                     
 9                       ARGUED: FEBRUARY 24, 2016 
10                         DECIDED: JULY 19, 2016 
11                                     
12                               No. 15‐942 
13                                     
14                    UNITED STATES OF AMERICA, 
15                                Appellee, 
16                                     
17                                   v. 
18                                     
19                          PETER COMPTON, 
20                          Defendant‐Appellant. 
21                               ________ 
22                                     
23              Appeal from the United States District Court 
24                 for the Northern District of New York. 
25              No. 8:13‐CR‐405 – Norman A. Mordue, Judge. 
26                               ________ 
27                                     
28   Before: WALKER, RAGGI, and HALL, Circuit Judges. 
29                               ________ 
30    
31         Defendant‐Appellant  Peter  Compton  appeals  from  the 

32   judgment  of  the  United  States  District  Court  for  the  Northern 

33   District  of  New  York  (Mordue,  J.)  denying  his  motion  to  suppress 
     2                                                             No. 15‐942

 1   145 pounds of marijuana discovered in his vehicle by United States 

 2   Border  Patrol  (“Border  Patrol”)  agents.    Compton  argues  that  the 

 3   agents seized him and searched his vehicle in violation of his Fourth 

 4   Amendment rights.  We agree with the district court that the agents 

 5   had  reasonable  suspicion  to  conduct  a  Terry  stop  of  Compton,  see 

 6   Terry  v.  Ohio,  392  U.S.  1  (1968),  and  that  the  agents  did  not 

 7   unreasonably extend the stop.  Accordingly, we AFFIRM the district 

 8   court’s  judgment  denying  the  motion  to  suppress  the  physical 

 9   evidence. 

10                                   ________ 
11                                        
12                       MOLLY  K.  CORBETT, Research & Writing Attorney 
13                       (Paul  J.  Evangelista,  Assistant  Federal  Public 
14                       Defender, on the brief), for Lisa A. Peebles, Federal 
15                       Public Defender for the Northern District of New 
16                       York, Albany, NY, for Defendant‐Appellant. 

17                       STEVEN  D.  CLYMER,  Assistant  United  States 
18                       Attorney  (Katherine  Kopita,  Assistant  United 
19                       States  Attorney,  on  the  brief),  for  Richard  S. 
20                       Hartunian,  United  States  Attorney  for  the 
21                       Northern District of New York, Syracuse, NY, for 
22                       Appellee. 

23                                   ________ 
24    
25   JOHN M. WALKER, JR., Circuit Judge: 

26         Defendant‐Appellant  Peter  Compton  appeals  from  the 

27   judgment  of  the  United  States  District  Court  for  the  Northern 

28   District  of  New  York  (Mordue,  J.)  denying  his  motion  to  suppress 
     3                                                                     No. 15‐942

 1   145 pounds of marijuana discovered in his vehicle by United States 

 2   Border  Patrol  (“Border  Patrol”)  agents.    Compton  argues  that  the 

 3   agents seized him and searched his vehicle in violation of his Fourth 

 4   Amendment rights.  We agree with the district court that the agents 

 5   had  reasonable  suspicion  to  conduct  a  Terry  stop  of  Compton,  see 

 6   Terry  v.  Ohio,  392  U.S.  1  (1968),  and  that  the  agents  did  not 

 7   unreasonably extend the stop.  Accordingly, we AFFIRM the district 

 8   court’s  judgment  denying  the  motion  to  suppress  the  physical 

 9   evidence. 


10                                  BACKGROUND 

11          On August 22, 2013, at approximately 7:30 a.m., Border Patrol 

12   agents set up an immigration checkpoint near the Canadian border 

13   on  State  Route  11  in  Chateaugay,  New  York.    Approximately  .5 

14   miles  west  of  the  checkpoint,  at  the  crest  of  a  hill  and  on  the  north 

15   side  of  the  road,  there  was  a  vegetable  stand.    The  stand  was  “not 

16   manned”  and  only  “[i]ntermittently  active.”  App.  61,  79.    Shortly 

17   before  passing  the  vegetable  stand,  eastbound  drivers  coming  over 

18   the  hill  would  be  able  to  see  for  the  first  time  the  vegetable  stand 

19   and a sign alerting them to the checkpoint. 

20          At  approximately  8:00  a.m.,  Compton  and  his  brother  were 

21   traveling eastbound on Route 11 in their mother’s green Ford sport 

22   utility  vehicle  (“SUV”).    Compton  sat  in  the  front  passenger  seat 

23   while his brother drove. 
     4                                                               No. 15‐942

 1         Border Patrol Agent David Gottschall had parked his marked 

 2   Border Patrol vehicle on the north side of Route 11, facing the road, 

 3   between  the  checkpoint  and  the  vegetable  stand.    From  this 

 4   position—approximately  .35  miles  west  of  the  checkpoint  and 

 5   approximately .15 miles east of the stand—Gottschall could monitor 

 6   eastbound traffic through his passenger side window.  He observed 

 7   Compton’s SUV come over the crest of the hill, abruptly slow down, 

 8   and veer into the U‐shaped driveway of the vegetable stand. 

 9         Gottschall  then  received  a  telephone  call  from  fellow  Border 

10   Patrol  Agent  Daniel  Taylor,  who  was  stationed  at  the  checkpoint.  

11   Taylor  told  Gottschall  that  a  motorist  entering  the  checkpoint  had 

12   just  reported  that  the  SUV  had  passed  her  vehicle  and  then 

13   immediately slowed down upon reaching the crest of the hill. 

14         After  receiving  the  call  from  Taylor,  Gottschall  drove  to  the 

15   vegetable  stand  and  parked  behind  the  SUV.  The  SUV  was 

16   unoccupied.    He then  saw  Compton  and  his  brother  walking  away 

17   from the vegetable stand approximately fifteen to twenty feet apart 

18   from one another.  Each of the two men held a pint of peppers. 

19         Gottschall ordered Compton and his brother to return to their 

20   vehicle, where he began to question them.  Gottschall asked the men 

21   for identification and tried to find out why they had turned off the 

22   road  so  abruptly.    Gottschall  then  walked  back  towards  his  Border 

23   Patrol  vehicle,  intending  to  run  checks  on  the  brothers’  identities 
     5                                                               No. 15‐942

 1   and the SUV’s license plate.  As he passed the rear seat of the SUV, 

 2   he  noticed  a  blanket  in  the  back  that  appeared  to  be  concealing 

 3   something. Gottschall later testified at the suppression hearing that, 

 4   in his experience, “blankets are commonly used to conceal humans,” 

 5   to “conceal cigarettes” or, more generally, “to prevent the plain view 

 6   observation of law enforcement.” App. 62. 

 7         Suspecting  that  the  blanket  in  the  SUV  “either  concealed 

 8   humans  or  narcotics  or  something  to  that  effect,”  id.,  Gottschall 

 9   contacted  Taylor  and  asked  him  to  bring  a  canine  to  the  SUV.  

10   Taylor brought his canine, Tiko, to the SUV in less than a minute. 

11         Gottschall  and  Taylor  informed  the  brothers  that  the  Border 

12   Patrol  would  be  performing  a  canine  sniff,  removed  the  brothers 

13   from the SUV, and led Tiko around the SUV.  The canine sniff took 

14   no  more  than  five  minutes,  and  during  this  time  Compton  and  his 

15   brother sat handcuffed inside separate Border Patrol vehicles. 

16         Tiko alerted at the SUV’s rear door.  After Taylor opened the 

17   door,  Tiko  entered  the  SUV  and  alerted  to  four  duffle  bags.    The 

18   Border  Patrol  agents  then  informed  Compton  and  his  brother  that 

19   they were under arrest.  The Border Patrol later found that the four 

20   duffel bags contained approximately 145 pounds of marijuana. 

21         On  October  23,  2013,  a  grand  jury  indicted  Compton  and  his 

22   brother  on  two  counts.  Count  One  charged  the  brothers  with 

23   conspiracy to possess with intent to distribute and to distribute 100 
     6                                                                 No. 15‐942

 1   kilograms or more of marijuana in violation of 21 U.S.C. §§ 841(a)(1) 

 2   and  846.    Count  Two  charged  the  brothers  with  possession  with 

 3   intent to distribute 50 kilograms or more of marijuana in violation of 

 4   21 U.S.C. § 841(a)(1). 

 5          On  May  1,  2014,  Compton  moved  to  suppress  statements  as 

 6   well as physical evidence obtained during the stop and seizure.  He 

 7   argued  that  the  Border  Patrol  had  lacked  reasonable  suspicion  to 

 8   detain  him  and  had  extended  the detention  unreasonably.    He also 

 9   argued  that,  when  the  agents  handcuffed  him  and  placed  him  in  a 

10   Border  Patrol  vehicle  during  the  canine  sniff,  the  detention  became 

11   an arrest without probable cause.  

12          On  September  9,  2014,  following  an  evidentiary  hearing,  the 

13   district  court  issued  a  decision  and  order  denying  the  motion  as  to 

14   the  physical  evidence.    The  district  court  rejected  Compton’s 

15   arguments  as  to  the  lack  of  reasonable  suspicion  and  unreasonable 

16   length  of  detention.  The  district  court  agreed  that  the  detention 

17   became  an  arrest  without  probable  cause  but  determined  that, 

18   because  the  Border  Patrol  would  have  discovered  the  marijuana 

19   without the arrest, the drugs did not need to be suppressed as fruit 

20   of the poisonous tree.  

21          On  October  30,  2014,  Compton  and  the  government  entered 

22   into  a  conditional  plea  agreement  in  which  Compton  agreed  to 

23   plead guilty to Count Two of the indictment and both parties agreed 
     7                                                                  No. 15‐942

 1   that he reserved his right to appeal the district court’s decision not to 

 2   suppress the physical evidence. 

 3          On  March  6,  2015,  the  district  court  dismissed  Count  One  of 

 4   the indictment on the government’s motion and sentenced Compton 

 5   to  thirty  months  of  imprisonment  followed  by  three  years  of 

 6   supervised  release.    On  March  30,  2015,  Compton  filed  a  timely 

 7   notice of appeal.  


 8                                  DISCUSSION 

 9          Compton  argues  on  appeal  that  Gottschall  lacked  reasonable 

10   suspicion  to  detain  him  at  the  vegetable  stand  and  that  Gottschall 

11   unreasonably  extended  the  detention  to  perform  the  canine  sniff, 

12   errors  that  tainted  his  subsequent  arrest  and  the  vehicle  search, 

13   requiring the suppression of evidence obtained from the search. We 

14   disagree. 

15          I.     Reasonable Suspicion 

16          We  review  de  novo  a  district  court’s  reasonable  suspicion 

17   determination. Ornelas v. United States, 517 U.S. 690, 691 (1996). “The 

18   factual  findings  underlying  that  determination  must  be  accepted 

19   unless  clearly  erroneous.”  United  States  v.  Padilla,  548  F.3d  179,  186 

20   (2d Cir. 2008); United States v. Bershchansky, 788 F.3d 102, 109 (2d Cir. 

21   2015).  

22          The  Fourth  Amendment  to  the  United  States  Constitution 

23   protects  “[t]he  right  of  the  people  to  be  secure  in  their  persons, 
     8                                                                  No. 15‐942

 1   houses,  papers,  and  effects,  against  unreasonable  searches  and 

 2   seizures.”  U.S.  Const.  amend.  IV.  “As  this  language  indicates,  the 

 3   ultimate measure of the constitutionality of a government search or 

 4   seizure  is  reasonableness.”  United  States  v.  Bailey,  743  F.3d  322,  331 

 5   (2d Cir. 2014) (internal quotation marks omitted). Reasonableness is 

 6   “generally determined by balancing the particular need to search or 

 7   seize against the privacy interests invaded by such action.” Id. 

 8          Under the Fourth Amendment, an officer may conduct a brief 

 9   investigatory detention (commonly known as a “Terry stop”) as long 

10   as  the  officer  has  reasonable  suspicion  “that  the  person  to  be 

11   detained  is  committing  or  has  committed a  criminal  offense.”  Id.  at 

12   332 (internal quotation marks omitted); see Terry, 392 U.S. at 30.  

13          Reasonable  suspicion  requires  more  than  an  “inarticulate 

14   hunch[].”  Terry,  392  U.S.  at  22.  The  suspicion  must  derive  from 

15   “specific  and  articulable  facts  which,  taken  together  with  rational 

16   inferences  from  those  facts,  provide  detaining  officers  with  a 

17   particularized  and  objective  basis  for  suspecting  wrongdoing.” 

18   Bailey,  743  F.3d  at  332  (internal  citation  and  quotation  marks 

19   omitted). 

20          In  assessing  the  reasonableness  of  an  officer’s  suspicion,  we 

21   must take into account “the totality of the circumstances” and must 

22   “evaluate those circumstances through the eyes of a reasonable and 

23   cautious  police  officer  on  the  scene,  guided  by  his  experience  and 
     9                                                                  No. 15‐942

 1   training.”  United  States  v.  Bayless,  201  F.3d  116,  133  (2d  Cir.  2000) 

 2   (internal  quotation  marks  omitted);  see  United  States  v.  Cortez,  449 

 3   U.S. 411, 418 (1981) (“[T]he evidence . . . collected must be seen and 

 4   weighed  not  in  terms  of  library  analysis  by  scholars,  but  as 

 5   understood by those versed in the field of law enforcement.”). 

 6          Here, the district court properly rejected Compton’s argument 

 7   that  Gottschall  lacked  reasonable  suspicion  to  detain  him  at  the 

 8   vegetable  stand.  Gottschall’s  suspicion  was  reasonable  due  to  the 

 9   combination of (1) the brothers’ avoidance of the checkpoint, (2) the 

10   checkpoint’s  proximity  to  the  border,  and  (3)  the  brothers’  peculiar 

11   attempt to conceal the avoidance. 

12          A. Avoidance of the Checkpoint 

13          The  district  court  did  not  commit  clear  error  in  finding  that 

14   the  SUV  avoided  the  checkpoint,  and  the  district  court  properly 

15   determined  that  avoidance  to  be  a  factor  supporting  the 

16   reasonableness of Gottschall’s suspicion. 

17          1. Absence of Clear Error 

18          We  easily  reject  Compton’s  argument  that  the  district  court 

19   never made a  factual  finding  that the  SUV avoided  the  checkpoint.  

20   The  district  court  expressly  included  “the  SUV’s  avoidance  of  the 

21   checkpoint” in a list of the “objective facts” supporting Gottschall’s 

22   reasonable  suspicion.  App.  145.  We  review  this  factual  finding  for 

23   clear error. See Padilla, 548 F.3d at 186. 
     10                                                               No. 15‐942

 1          We  find  no  clear  error  here.  Gottschall  testified  that  he 

 2   observed the SUV immediately slow down at the crest of the hill—

 3   the exact point at which an eastbound driver would first be able to 

 4   see  the  checkpoint—and  veer  abruptly  into  the  vegetable  stand.  

 5   Gottschall further testified that he then received a call from a fellow 

 6   agent  and  learned  that  a  motorist  had  reported  that  the  SUV  had 

 7   passed  her  before  suddenly  slowing  at  the  crest  of  the  hill.  This 

 8   evidence  supports  the  district  court’s  finding  that  the  occupants  of 

 9   the SUV performed an intentionally evasive maneuver to avoid the 

10   checkpoint at the moment it came into view. 

11          Compton’s  evidentiary  challenges  warrant  no  different 

12   conclusion.  His  argument  that  the  district  court  inappropriately 

13   construed  the  abrupt  turn  as  evasive—insofar  as  the  SUV  did  not 

14   immediately  drive  away  in  the  opposite  direction—fails  because 

15   Gottschall  testified  that,  although  many  “turnarounds”  did  involve 

16   sudden U‐turns, other drivers would frequently pull into a location 

17   “and  simply  sit  there  and  wait.”  App.  89.    Compton’s  challenge  to 

18   the reliability of the motorist’s report is also misguided: the motorist 

19   provided an account of an event she had just observed, see Navarette 

20   v.  California,  134  S.  Ct.  1683,  1689  (2014)  (observing  that  a 

21   contemporaneous  report  of  a  traffic  incident  based  on  personal 

22   knowledge  was  “especially  reliable”);  her  description  of  the  SUV 

23   was  corroborated  by  Gottschall’s  personal  observations,  cf.  United 
     11                                                                    No. 15‐942

 1   States  v.  Elmore,  482  F.3d  172,  180  (2d  Cir.  2007)  (stating  that,  while 

 2   “even  a  completely  anonymous  tip  could  support  a  finding  of 

 3   probable cause with a sufficient degree of corroboration,” the extent 

 4   of  corroboration  needed  to  support  reasonable  suspicion  “is 

 5   obviously  less”);  and  she  reported  her  observation  to  a  law 

 6   enforcement  official  in  person,  cf.  Navarette,  134  S.  Ct.  1689‐90 

 7   (relying  on  ability  of  authorities  to  identify  911  callers  to  justify 

 8   reliance on information reported). Nor does Compton’s emphasis on 

 9   the number of possible “innocent” explanations for the abrupt turn 

10   establish  clear  error.  See  United  States  v.  Arvizu,  534  U.S.  266,  277 

11   (2002)  (“A  determination  that  reasonable  suspicion  exists  .  .  .  need 

12   not rule out the possibility of innocent conduct.”). 

13          2. Avoidance and Reasonable Suspicion 

14          Avoidance  of  a  checkpoint  alone  is  probably  insufficient  to 

15   establish reasonable suspicion. See United States v. Murphy, 703 F.3d 

16   182,  192  n.7  (2d  Cir.  2012).  Motorists  may  intentionally  avoid  a 

17   checkpoint for any number of reasons unrelated to criminal activity. 

18   See  United  States  v.  Ogilvie,  527  F.2d  330,  331‐32  (9th  Cir.  1975).  For 

19   example, some may wish to “avoid the inconvenience and delay of 

20   being  stopped.”  United  States  v.  Yousif,  308  F.3d  820,  828  (8th  Cir. 

21   2002).    Others  may  find  checkpoints  stressful  and  prefer  to  avoid 

22   interactions with law enforcement when possible. 
     12                                                                    No. 15‐942

 1          Avoidance  of  a  checkpoint  is,  however,  a  factor  that  can 

 2   support  a  finding  of  reasonable  suspicion  when  combined  with 

 3   other relevant circumstances. A number of our sister circuits have so 

 4   held,  see,  e.g.,  United  States  v.  Smith,  396  F.3d  579,  585‐86  (4th  Cir. 

 5   2005); United States v. Montero‐Camargo, 208 F.3d 1122, 1139 (9th Cir. 

 6   2000) (en banc); United States v. Duguay, 93 F. 3d 346, 350‐51 (7th Cir. 

 7   1996), while our own court has reached this conclusion summarily, 

 8   see United States v. Sanders, 208 F.3d 204 (2d Cir. 2000). Indeed, this is 

 9   consistent  with  Supreme  Court  precedent  holding  that  “nervous, 

10   evasive  behavior  is  a  pertinent  factor  in  determining  reasonable 

11   suspicion” and that an officer may base such a determination in part 

12   on  an  individual’s  “unprovoked  flight  upon  noticing  the  police.” 

13   Illinois v. Wardlow, 528 U.S. 119, 124 (2000). Flight from or intentional 

14   avoidance  of  law  enforcement  “is  not  necessarily  indicative  of 

15   wrongdoing, but it is certainly suggestive of such.” Id. 

16          The  district  court  thus  properly  characterized  the  SUV’s 

17   avoidance  of  the  checkpoint  as  one  of  multiple  factors  supporting 

18   Gottschall’s reasonable suspicion. 

19          B. Proximity to the Border 

20          The  checkpoint’s  proximity  to  the  border  also  supported 

21   Gottschall’s reasonable suspicion. The Supreme Court has held that, 

22   as  part  of  a  reasonable  suspicion  determination,  “[o]fficers  may 

23   consider  the  characteristics  of  the  area  in  which  they  encounter  a 
     13                                                                  No. 15‐942

 1   vehicle,”  including  “[i]ts  proximity  to  the  border.”  United  States  v. 

 2   Brignoni‐Ponce,  422  U.S.  873,  884‐85  (1975);  accord  United  States  v. 

 3   Tehrani,  49  F.3d  54,  58  (2d  Cir.  1995).  This  is  so  because  national 

 4   borders  uniquely  implicate  various  criminal  activities—including 

 5   contraband  smuggling,  see,  e.g.,  United  States  v.  Montoya  de 

 6   Hernandez,  473  U.S.  531,  537‐39  (1985),  and  illegal  entry,  see,  e.g., 

 7   United States v. Martinez‐Fuerte, 428 U.S. 543, 551‐53 (1976); Brignoni‐

 8   Ponce, 422 U.S. at 878‐79.  

 9          Compton argues that the court could not rely on the proximity 

10   of the border in this case because the government failed to establish 

11   that proximity before the district court. This argument fails because 

12   the  government  did  present  evidence  establishing  proximity. 

13   Gottschall  testified  that  he  was  “working  an  immigration 

14   checkpoint,”  which  is  a  checkpoint  set  up  “to  capture  anything 

15   that’s crossing the border or any criminal activity in the area.” App. 

16   51. He testified further that he called the checkpoint the “State Route 

17   11  checkpoint,”  and  that,  “[i]t’s  in  Chateaugay.”  App.  71.  In 

18   Compton’s  declaration  in  support  of  his  motion  to  suppress, 

19   moreover, Compton confirms that at the time of the encounter with 

20   the  Border  Patrol,  he  was  “traveling  along  route  11  in  Chateaugay, 

21   New  York.”  App.  28.  It  is  beyond  peradventure  that  the  town  of 

22   Chateaugay, New York, is on the U.S.‐Canadian border—a fact that 

23   we  may  judicially  notice,  see,  Fed.  R.  Evid.  201(b)(1)  &  (2),  and  one 
     14                                                                   No. 15‐942

 1   recognized  by  the  district  court  when  it  took  “into  account  .  .  .  the 

 2   checkpoint’s  proximity  to  the  border.”  App.  145.  The  district  court 

 3   did not err in considering that proximity in its reasonable suspicion 

 4   analysis. 

 5          C. Peculiar Concealment Attempt 

 6          A  third  circumstance  supporting  Gottschall’s  reasonable 

 7   suspicion  was  his  observation  of  the  peculiar  circumstances 

 8   surrounding  the  precipitous  pepper  purchase.  When  Gottschall 

 9   pulled  up  to  the  vegetable  stand  at  8:00  a.m.,  he  saw  the  two 

10   brothers walking back to their car at a significant distance from one 

11   another, each holding a small packet of peppers.  

12          Because Gottschall had already determined that the SUV had 

13   made the abrupt turn into the vegetable stand in order to avoid the 

14   checkpoint,  Gottschall  could  reasonably  interpret  the  pepper 

15   purchase  to  be  an  attempt  to  conceal  that  avoidance.  He  could 

16   reasonably discount the probability of an alternate explanation, such 

17   as  a  sudden  pepper  emergency  (such  predicaments  occur 

18   infrequently)  or  a  simple  desire  to  avoid  a  delay  (taking  the  extra 

19   time  to  park  a  car  and  go  shopping  is  hardly  consistent  with  a 

20   motorist  who  avoids  a  checkpoint  because  he  or  she  is  in  a  hurry). 

21   And he could reasonably be suspicious of individuals who appeared 

22   to be taking steps to actively deceive law enforcement. 
     15                                                                        No. 15‐942

 1           Moreover, the improbability of a pepper emergency occurring 

 2   immediately  upon  the  appearance  of  a  border  checkpoint  rendered 

 3   the brothers’ ruse even more suspicious. A person who resorts to an 

 4   odd  and  poorly  conceived  concealment  measure  to  avoid  contact 

 5   with  law  enforcement  authorities  is  more  likely  to  be  desperate  to 

 6   avoid detection of unlawful activity.  

 7           Accordingly, the avoidance of the checkpoint, the proximity of 

 8   the  checkpoint  to  the  border,  and  the  rather  peculiar  attempt  to 

 9   conceal  the  avoidance  of  the  checkpoint  together  constituted  a 

10   sufficient  basis  for  Gottschall’s  reasonable  suspicion  and  for  the 

11   ensuing Terry stop. 

12           II.     Reasonable Extension 

13           Although  we  have  determined  that  reasonable  suspicion 

14   justified  Gottschall’s  Terry  stop  of  Compton  at  the  vegetable  stand, 

15   we  must  still  determine  whether  Gottschall’s  “actual  conduct  fell 

16   within the permissible scope of a Terry‐type detention.” United States 

17   v. Glover, 957 F.2d 1004, 1011 (2d Cir. 1992). 

18           A  Terry  stop  initially  justified  by  reasonable  suspicion  may 

19   still  violate  the  Fourth  Amendment  if  it  is  extended  unreasonably. 

20   This  is  because,  “[i]f  an  investigative  stop  based  on  reasonable 

21   suspicion  continues  too  long  .  .  .  ,  it  will  ripen  into  a  de  facto  arrest 

22   that  must  be  based  on  probable  cause.”  Id.    Although  the  Fourth 

23   Amendment places “no rigid time limitation on Terry stops,” United 
     16                                                                 No. 15‐942

 1   States v. Sharpe, 470 U.S. 675, 685 (1985), “the detention can continue 

 2   only  for  the  period  of  time  necessary  to  either  verify  or  dispel  the 

 3   suspicion,”  United  States  v.  Watson,  787  F.3d  101,  105  (2d  Cir.  2015) 

 4   (internal quotation marks and alteration omitted). 

 5          Here, the district court properly rejected Compton’s argument 

 6   that  Gottschall  unreasonably  extended  the  Terry  stop.    Compton 

 7   maintains on appeal that Gottschall extended the stop in violation of 

 8   the Fourth Amendment when he ordered Compton and his brother 

 9   back  into  the  SUV.    Compton’s  argument  fails  for  two  reasons:  (1) 

10   the  Terry  stop  did  not  actually  begin  until  Gottschall  ordered  the 

11   brothers  back  into  the  SUV,  and  (2)  the  stop  was  reasonable  in 

12   duration from that point on. 

13          A. Beginning of the Stop 

14          During a consensual encounter, “officers may permissibly ask 

15   questions, such as why the subject is at that location, and may make 

16   requests  for  identification  and  permission  to  inspect  luggage.” 

17   United States  v.  Peterson,  100  F.3d  7, 10  (2d  Cir.  1996). A  consensual 

18   encounter  becomes  a  Terry  stop  when  “under  the  circumstances,  a 

19   reasonable  person  would  have  believed  that  he  was  not  free  to 

20   leave.” Id. (internal quotation marks omitted). 

21          We  reject  Compton’s  argument  that  the  Terry  stop  began  as 

22   soon as Gottschall arrived at the vegetable stand. Gottschall testified 

23   that, upon arrival, he pulled his Border Patrol vehicle in behind the 
     17                                                                 No. 15‐942

 1   SUV in the U‐shaped driveway and turned on his lights “for safety 

 2   reasons.”  App.  82.  Gottschall  then  saw  the  Comptons  emerge  from 

 3   the  stand,  addressed  them,  and  asked  them  twice  to  return  to  the 

 4   SUV (the second request following the brothers’ refusal of the first).  

 5   Because the driveway was U‐shaped, Gottschall’s car did not block 

 6   the  SUV’s  egress  from  the  vegetable  stand,  and  he  took  no  other 

 7   action  to  restrain  the  brothers’  movement.    A  reasonable  person 

 8   would  thus  have  believed  that  he  was  not  free  to  leave  only  at  the 

 9   point  when  Gottschall  requested  him  to  return  to  the  SUV.  (The 

10   brothers’  initial  refusal  suggests  that,  even  at  that  point,  they 

11   themselves  may  still  have  felt  free  to  leave.)  Accordingly,  we 

12   conclude that a consensual encounter began when Gottschall pulled 

13   up to the vegetable stand and that the encounter became a Terry stop 

14   only  when  Gottschall  ordered  the  brothers  back  into  the  SUV.  Cf. 

15   Tehrani,  49  F.3d  at  58  (recognizing  that  a  police  encounter  remains 

16   consensual  “so  long  as  the  police  do  not  convey  a  message  that 

17   compliance  with  their  requests  is  required”  (internal  quotation 

18   marks omitted)). 

19          B. Duration of the Stop 

20          If  an  investigation  conducted  during  an  initial  stop 

21   “enhance[s]  suspicion[]  of  .  .  .  criminal  activities,”  an  officer  may 

22   extend  the  stop  in  order  “to  confirm  or  dispel”  that  enhanced 

23   suspicion. See Bailey, 743 F.3d at 336‐37.  
     18                                                               No. 15‐942

 1          Here, after ordering the brothers into the SUV, Gottschall saw 

 2   a blanket that “appeared to be concealing some objects” in the back 

 3   of the car. App. 62.  See United States v. Aldaco, 168 F.3d 148, 149 (5th 

 4   Cir.  1999)  (discussing  the  suspicious  nature  of  “bulky  objects 

 5   covered  with  blankets  in  the  back  of  the  vehicle,”  later  determined 

 6   to be concealing 503 pounds of marijuana). Gottschall’s professional 

 7   experience  led  him  to  suspect  that  the  blanket  concealed  humans, 

 8   cigarettes, narcotics, or “something to that effect.” App. 62. We agree 

 9   with  the  district  court  that  Gottschall  reasonably  extended  the  stop 

10   in order to confirm or dispel this enhanced suspicion. 

11          Gottschall  conducted  the  extended  investigation  with 

12   reasonable  promptness.  He  radioed  Taylor,  who  arrived  with  the 

13   canine  in  under  a  minute.    The  canine  sniff  that  confirmed  the 

14   presence  of  narcotics  took  no  more  than  five  minutes.    The  Fourth 

15   Amendment  permits  a  brief  extension  of  a  Terry  stop  in  order  to 

16   conduct  a  canine  sniff  to  resolve  suspicions  enhanced  during  the 

17   initial stop. 

18          The fact that the agents placed the brothers in separate police 

19   vehicles  and  handcuffed  them  during  the  brief  canine  sniff  does 

20   alter  our  analysis.    Compton  has  abandoned  his  argument  that  his 

21   handcuffing  constituted  an arrest  without  probable  cause requiring 

22   suppression  of  the  physical  evidence  under  the  fruit  of  the 

23   poisonous tree doctrine. See United States v. Cacace, 796 F.3d 176, 188 
     19                                                             No. 15‐942

 1   (2d  Cir.  2015).    Moreover,  because  the  Border  Patrol  would  have 

 2   discovered the marijuana without placing the brothers in handcuffs 

 3   in separate vehicles, the reasonableness of the agents’ actions is not 

 4   relevant to the admissibility of the physical evidence. 

 5         Accordingly, we find that Gottschall conducted a Terry stop of 

 6   Compton  that  was  both  justified  by  reasonable  suspicion  and 

 7   extended for a reasonable duration. 


 8                               CONCLUSION 

 9         For  the  reasons  stated  above,  we  AFFIRM  the  district  court’s 

10   judgment denying the motion to suppress the physical evidence.